Citation Nr: 1744497	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right wrist tendonitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty for 20 years, from November 1987 to April 2008.  She served as a U.S. Air Force contracting officer, retiring at the rank of major. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for right wrist, thumb and sinus disabilities.  

In August 2016, the Board remanded the three claims to the Agency of Original Jurisdiction (AOJ).  In an August 2016 rating decision, the AOJ granted service connection for right thumb partial tear of ulnar collateral and sinusitis.  An August 2016 supplemental statement of the case (SSOC) continued the denial of the right wrist claim.  As the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter of the right wrist is again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2017 argument before the Board, the Veteran's representative waived AOJ consideration of any additional evidence submitted by the Veteran.  


FINDING OF FACT

A right wrist disability is not currently manifest, was not manifest during service or within the first post-service year, and is not related to service.


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A November 2007 signed Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation accompanying the Veteran's claim fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103 (a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In August 2016, the Board remanded this matter for examination and opinion, which was accomplished in August 2016.  The examination with opinion was performed by a qualified examiner with consideration of the appellant's lay statements and current symptoms, data and clinical observations.  

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

      II.  Service Connection - Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the claimed wrist disability, 38 U.S.C.A. § 1154 (b) does not apply here.

      III.  Service Connection - Analysis

The Veteran contends that she is entitled to service connection for a right wrist disorder.  While the Veteran is competent to report wrist pain, as that is a lay-observable symptom, she is not competent to diagnose herself with a right wrist disability such as arthritis or attribute her wrist pain to specific pathology, as to do so requires medical expertise.  Further, here there are no Jandreau type exceptions.  Jandreau, 492 F.3d 1372.  She asserts that a current right wrist disability is related to computer use in 1990.  

Service treatment records show no actual condition of the right wrist.  They do indicate that the Veteran was treated for right thumb ligament issues.  

The post-medical evidence of record is completely devoid of any finding of right wrist disability.  The Veteran reported during her December 2007 VA examination that right wrist tendonitis began in 1990 due to injury while using the computer.  On examination, X-rays of the wrist were normal and the diagnosis was, "no diagnosis because there is no pathology to render a diagnosis."  

VA and private treatment reports do not show any current findings, treatment, or diagnosis of a right wrist condition.  

Upon review of the above record, the Board in August 2016 ordered an additional medical opinion to ascertain whether, based on review of the entire record, there was current right wrist and or thumb disability that was as likely as not related to service.  

A VA medical opinion was obtained in August 2016 from a medical examiner who reviewed the record.  The examiner found bilateral normal wrist examination with no diagnosis.  Thus, while he opined that the Veteran's right thumb ligament condition is directly related to service, he found that a right wrist condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted there was no evidence to support a right wrist osseous or articular abnormality, and a current right wrist condition is not caused by or the result of active duty.  

Subsequent private treatment records include an October 2016 MRI showing that there is no tendon bowstring, tendinosis or tenosynovitis of the right hand.  

Thus, the medical opinion evidence is clear in that a right wrist disorder is not present.  The Board finds this 2016 opinion to be well-supported and thorough, and consistent with the clinical record.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in her right wrist claim and description of her symptoms, the most competent medical evidence of record shows that the Veteran does not have a current right wrist disability due to identified disease or injury during any period of her appeal.  Her assertions are outweighed by the August 2016 VA opinion.  To the extent that there are right ulnar collateral ligament findings, these are manifestations of the service-connected right thumb disorder.  

As the preponderance of the evidence is against finding a current right wrist disability due to disease or injury, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for right wrist tendonitis is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


